DETAILED ACTION
The application of Ki et al., for a “System and device for data recovery for ephemeral storage” filed on January 27, 2021 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statements (IDS) submitted on January 27, 2021 and February 5, 2021 have been considered.
Claims 1-20 are presented for examination. 
Claims 1-20 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
After a complete search of all the relevant prior art the examiner has determined the claims are in condition for allowance. The following limitations when viewed in combination with the remainder of the claim as a whole place this application in condition for allowance. 
As per independent claims 1, 10, and 17, the examiner finds the novel and non obvious feature of claims, when read as whole to be identifying a storage device fault associated with a fault-resilient storage device; determining that a first region associated with the fault-resilient storage device comprises an inaccessible space and that a second region associated with the fault-resilient storage device comprises an accessible space; identifying a read command at a second storage device for data and determine, based on the read command, first data requested by a read operation from a local memory of the second storage device; determining, based on the read command, second data requested by the read operation from the second region; retrieving the second data from the second region; and scheduling a transmission of the second data from the fault-resilient storage device to the second storage device.
The prior art does not teach the claimed invention as recited in independent claims 1, 10, and 17. Claims 2-9, 11-16, and 18-20 are allowed because the claims are dependent upon independent claims 1, 10, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113